Title: From George Washington to the Brigadier Generals of Militia of Western Massachusetts and New Hampshire, 18 July 1777
From: Washington, George
To: Brigadier Generals of Militia of Western Massachusetts and New Hampshire



Gentlemen
Head Quarters at the Clove [N.Y.] 18th July 1777

The evacuation of Ticonderoga has opened a door for the Enemy, unless speedily and vigorously opposed, to penetrate the Northern part of the State of New York and the Western parts of New Hampshire and Massachusetts Bay. It is also to be feared that they will form a junction by the way of the North River with General Howe and thereby cut off the communication between the Eastern and Southern States. I need not represent to you how fatal such a measure would prove to the interests & Liberties of the united States. It cannot be supposed that the small number of Continental Troops at present assembled at Fort Edward are alone sufficient to check the progress of the Enemy, to the Militia therefore we must look for support in this time of Tryal; and I trust that you will immediately upon the Rect of this, if you have not done it already, march with at least a third part of the Militia under your command and rendezvous at Saratogha unless directed to some

other place by Genl Schuyler or Arnold. I would recommend it to you to engage your men to remain in service for a limited time to be regularly releived by others at the expiration of that time. We shall then know what force we have to depend upon, and it will be also more convenient for the Men, part of whom may be gathering their Harvests while the others are bravely defending their Country.
Genl Arnold who is so well known to you all, goes up at my request to take the command of the Militia in particular, and I have no doubt but you will, under his Conduct and direction, repel an Enemy from your Borders who not content with hiring Mercenaries to lay waste your Country, have now brought Savages with the avowed & express intent of adding murder to desolation. I am &c.

G. W——n


P.S. This to be forwarded by express from one Brigadier to the other.

